Case 2:19-cv-10735-LVP-DRG ECF No. 16 filed 10/21/19    PageID.90   Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


MALIBU MEDIA, LLC.,

           Plaintiff,

     V.                                  CASE NO. 19-10735
                                         HON. LINDA V. PARKER

JOHN DOE subscriber assigned
IP address 68.40.30.47,

           Defendant.
                                   /

                          ORDER OF DISMISSAL

     The Plaintiff having filed a Notice of Voluntary Dismissal [ECF No. 14] on

October 18, 2019; Accordingly, the above-entitled action is DISMISSED WITH

PREJUDICE.


                             s/Linda V. Parker
                             Linda V. Parker
                             United States District Judge

Dated: October 21, 2019
